Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 has been received and considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Boyle on 03/23/21.

The application has been amended as follows: 
1. (Proposed Amendment) A sanding block, comprising: a first member and a second member forming a planar body; the first member has an angled edge; the second member has an opposing angled edge; the first member has a tongue disposed along the angled edge; the second member comprises a groove along the opposing angled edge, configured to receive the tongue; a continuous channel disposed through the screw disposed in the channel; wherein a head of the screw is rotatably disposed through an exterior edge of the second member; wherein [[a]] the shaft of the screw passes through the channel and is threaded through the plurality of receiving apertures disposed in the barrel nut; wherein rotation of the screw expands and contracts the planar body.

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, a sanding block comprising a first member and a second member forming a planar body; the first member has an angled edge; the second member has an opposing angled edge; the first member has a tongue disposed along the angled edge; the second member comprises a groove along the opposing angled edge, configured to receive the tongue; and a barrel nut disposed in the channel of the first member of the planar body; wherein the barrel nut is configured to revolve along an axis defined by a plurality of receiving apertures disposed in the barrel nut.
The closest prior art of record includes the following:
Bolduc (US Patent No. 4,813,189) discloses a sanding block (Figures 1-5 element 10) comprising a first member (element 11) and a second member (element 21); a continuous channel (elements 34/41) disposed through the first and second members; a barrel nut (element 32) disposed in the channel of the first member of the planar body (see figure 5); wherein the plurality of receiving apertures (upper and lower openings of element 32) are configured to receive a shaft of a screw (element 33) therethrough (see figure 5 element 32 receives a shaft of the screw (element 33)) wherein the shaft of the screw passes through the channel (see figure 5 the shaft of element 33 passes through elements 34/41) and is threaded (element 36) through the plurality of receiving apertures disposed in the barrel nut;  wherein rotation of the screw expands and contracts the planar body (see figure 5 the arrows show the two members being expanded and contracted when the screw (element 33) is rotated. However, the prior art fails to disclose the first member has an angled edge; the second member has an opposing angled edge; the first member has a tongue disposed along the angled edge; the second member comprises a groove along the opposing angled edge, configured to receive the tongue; and the barrel nut is configured to revolve along an axis defined by a plurality of receiving apertures disposed in the barrel nut.
Etal (US Patent No. 3,063,208) discloses a sanding block (Figures 1-3 element 10) comprising a first member (element 12) and a second member (element 14); a barrel nut (element 52) disposed in the channel of the first member of the planar body; wherein the plurality of receiving apertures (element 54) are configured to receive a shaft of a screw (element 56) therethrough; and wherein rotation of the screw expands and contracts the planar body (see col. 3, ll. 1-6). However, the prior art fails to disclose 
Bowen (US Patent No. 3,601,933) discloses a sanding block (Figures 1-3 element 10) comprising a first member (element 12) and a second member (element 14); a continuous channel (channel between elements 24/34); ; a barrel nut (element 40) disposed in the channel (see figure 3); wherein the barrel nut is configured to revolve along an axis defined by a plurality of receiving apertures disposed in the barrel nut (see col. 2, ll. 10-16 where the prior art states that element 40 with flutes (element 42) allow the user to manually rotate to allow the members to expand/contract during operations.  However, the prior art fails to disclose the first member has an angled edge; the second member has an opposing angled edge; the first member has a tongue disposed along the angled edge; the second member comprises a groove along the opposing angled edge, configured to receive the tongue; and a continuous channel disposed through the first and second members of the planar body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/24/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723